Citation Nr: 0817650	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-39 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a disorder of the 
spine.

3.  Entitlement to service connection for a dental 
disability, including for compensation purposes and for the 
purpose of obtaining Department of Veterans Affairs (VA) 
outpatient dental treatment.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The veteran's current bilateral knee disorder, diagnosed 
as degenerative joint disease, developed many years after 
service and is not shown to have been caused by any incident 
of service.

2.  The veteran's current disorder of the spine, diagnosed as 
degenerative disc disease, developed many years after service 
and is not shown to have been caused by any incident of 
service.

3.  The record contains no competent evidence that the 
veteran currently has a dental disability for VA compensation 
purposes.

4.  The veteran does not currently have a dental condition 
resulting from a combat wound or other service trauma.

5.  The veteran was not a prisoner of war during service; he 
does not have a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA; and he is not a Chapter 31 vocational rehabilitation 
trainee.




CONCLUSIONS OF LAW

1.  A knee disorder, left or right, was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  A disorder of the spine was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for service connection for a dental 
disability for compensation purposes have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.381, 4.150, 17.161 (2007).

4.  The criteria for eligibility to receive VA outpatient 
dental treatment have not been met.  38 U.S.C.A. §§ 1712, 
5107 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions with respect to the veteran's claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, VA 
letter dated in February 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim.  This letter also informed 
the veteran that additional information and evidence was 
needed to support his claim and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes that VA's duty to assist has been 
satisfied.

With respect to the duty to assist, the RO obtained the 
veteran's service, VA, and private treatment records and he 
has provided his written communications.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

The Board acknowledges that, to date, VA has not provided the 
veteran an examination or sought a medical opinion with 
respect to his bilateral knee, back, and dental claims.  As 
will be discussed in detail below, however, in light of the 
uncontroverted facts, the Board finds that the evidence, 
which indicates he did not sustain knee, back, or dental 
trauma during service and did not have knee, back, or dental 
treatment until approximately 27 years after his separation 
from service, an examination is unnecessary to decide these 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Analysis

Service connection is granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty during active military service or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
at least 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Federal Circuit Court has also held that, when a claimed 
disorder is not included as a presumptive disorder, direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit Court has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between his/her service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With respect to the knee and spine claims, it is noted that 
the available service medical records are completely 
unremarkable for complaints, treatment, or diagnosis 
referable to a disorder of either knee or the spine.  

Post-service, private treatment records reflect the veteran 
was treated for complaints of knee and back pain in April 
2003.  These records note that, on June 25, 2002, he 
sustained a back injury in connection with his employment at 
a furniture store.  These records further reflect that he 
reinjured his back while lifting water and cases of soda in 
connection with his current employment at Wal-Mart.  The 
assessment was lumbosacral disc disease.  

The private treatment records also reflect that the veteran 
also complained of swollen knees and legs in August 2004.  
Examination of the knees revealed bilateral knee tenderness.  
The assessment was degenerative joint disease of the knees.  

VA outpatient treatment records reflect that the veteran 
reported injuring his back at work and complained of a two 
year history of back pain with exacerbations and remissions.  
These records also reflect complaints of bilateral knee pain 
and swelling as well as an assessment of knee arthralgia.  

In summary, these private and VA post-service medical records 
reflect initial findings of lumbosacral disc disease in April 
2003, over 27 years after service, and degenerative joint 
disease of the knees in August 2004, nearly 28 years after 
the veteran's active duty military service ended.  

There is no evidence of arthritis involving the knees or the 
spine within the first post-service year to qualify under the 
special presumptive provision.  The absence of any relevant 
complaints (e.g., pertinent symptoms) or treatment during 
service and for so many years after is evidence that neither 
a back disorder nor a disorder of either knee, inclusive of 
arthritis, are attributable to the veteran's military service 
and weighs heavily against these claims.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There also is no 
medical opinion otherwise linking these conditions to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or a disease incurred in service.")  See also, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Finally, the veteran also claims service connection for a 
dental disorder, apparently both for compensation purposes 
and for purposes of obtaining VA outpatient dental treatment.  

As a preliminary matter, the Board notes that VA is required 
to consider a veteran's claim under all applicable provisions 
of law and regulation whether or not the applicable provision 
is specifically raised.  See Douglas v. Derwinski, 2 Vet. 
App. 435, 440 (1992) (en banc); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this case, liberally construing the 
veteran's statements as required by 38 C.F.R. § 20.202, the 
Board finds that he has perfected appeals for the issues of 
service connection for a dental condition, both for purposes 
of compensation, and for purposes of VA outpatient dental 
treatment.  Thus, both issues will be addressed in this 
decision.  See Mays v. Brown, 5 Vet. App. 302 (1993).

The veteran's service medical records reflect that he 
received routine dental care; however, these records are 
silent with respect to complaint, treatment, or diagnosis of 
dental impairment and, although he reported a history of 
severe tooth and gum trouble upon separation examination in 
October 1975, no dental trouble was noted upon examination 
and the examination report includes a comment of "no 
significant history."  

VA outpatient treatment records include a June 2003 report of 
consultation which reflects that the veteran has severe 
dental UU (unchanged, untreated) carries and multiple 
extracted teeth.  This examination report also reflects that 
a dental consultation was going to be ordered; however, 
subsequent treatment records are silent with respect to 
dental examination or treatment.  

Under applicable criteria, certain dental conditions, 
including periodontal disease, treatable carious teeth, and 
replaceable missing teeth (i.e. with a bridge or denture), 
are not considered disabling, and may be service connected 
solely for the purpose of determining entitlement to VA 
dental examination or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120; 17.123.  See 38 C.F.R. 
§§ 3.381(a); 4.150.

As set forth above, the medical evidence of record does not 
show that the veteran currently has any dental disability for 
VA compensation purposes.  No dental impairment was noted in 
service and VA outpatient treatment records, dated over 27 
years after discharge from active duty service, reflect 
multiple extracted teeth.  As noted, replaceable missing 
teeth (i.e. with a bridge or denture), are not considered 
disabling for VA compensation purposes.  See 38 C.F.R. 
§ 3.381(a); see also 38 C.F.R. § 4.150.  There is no 
competent medical evidence to suggest that the multiple 
extracted teeth are not replaceable.  

The record otherwise contains no indication the veteran 
currently exhibits any potentially compensable dental 
disability, such as osteomyelitis or osteoradionecrosis of 
the maxilla or mandible; loss of the mandible, maxilla, 
ramus, or coronoid process; loss of the hard palate, not 
replaceable by prosthesis; nonunion of the mandible; limited 
motion of the temporomandibular articulation; or loss of 
teeth due to loss of substance of the body of the maxilla or 
mandible, which was incurred in service.  See 38 C.F.R. 
§§ 3.381, 4.150.  Under these circumstances, service 
connection for a dental disability for VA compensation 
purposes is not warranted.

For purposes of determining service connection for treatment 
purposes, VA must consider each defective or missing tooth 
and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  38 C.F.R. 
§ 3.381(b).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).  Teeth extracted 
because of chronic periodontal disease will be service 
connected only if they were extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381(f).

Generally, a veteran is entitled to VA outpatient dental 
treatment if he or she qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he or she has an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
§ 1712(b)(1)(A); 38 C.F.R. § 17.161(a).  As set forth above, 
the Board has determined that the veteran does not currently 
have an adjudicated service-connected compensable dental 
condition.  Thus, he does not qualify for VA outpatient 
treatment on a Class I basis.

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
January 1976, his recent application is clearly untimely 
under the aforementioned eligibility category.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II (a) basis.  38 U.S.C.A. 
§ 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 
38 C.F.R. § 3.306(b)(1).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In this case, the record shows that the veteran received 
routine dental care; however, he had no teeth extracted in 
service, nor does he so contend.  In addition, there is no 
indication, nor has the veteran contended, that he sustained 
any trauma to the face or mouth during service.  Absent any 
evidence or allegation of service trauma, the Board must find 
that the veteran does not meet the criteria for eligibility 
for Class II(a) VA outpatient dental treatment.

Another category of eligibility, Class II (b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 17.161 
(d), (e).  Other categories of eligibility under 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.161 include Class III 
eligibility, which extends to those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).

Applying the facts in this case to the criteria set forth 
above, the Board finds that none of the above eligibility 
criteria have been met.  The evidence does not show, nor does 
the veteran contend, that he was a prisoner of war, has a 
dental condition clinically determined to be complicating a 
medical condition currently being treated by VA, is in 
receipt of a 100 percent service-connected disability rating, 
or is a Chapter 31 vocational rehabilitation trainee.

In sum, after careful review of the record, the Board finds 
that service connection for a dental disability for VA 
compensation purposes and for purposes of eligibility to 
receive VA outpatient dental treatment is not established.  
The benefit of the doubt doctrine is not for application 
where, as here, the clear weight of the evidence is against 
the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has considered the veteran's unsubstantiated 
allegations with respect to his service connection claims; 
however, a layman such as the veteran generally is not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The net result of these holdings that the veteran is only 
competent, for example, to testify that he has experienced 
pain in his knees, spine, and/or mouth, not to etiologically 
link is pain (even if attributable to his knee, spine, or 
dental disorder, etc.) to his military service.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and 
against the claim), with the veteran prevailing in either 
event, or whether instead the preponderance of the evidence 
is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Here, for the 
reasons and bases mentioned, the preponderance of the 
evidence is against the veteran's claims, so there is no 
reasonable doubt to resolve in his favor.  38 C.F.R. § 3.102


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a disorder of the spine 
is denied.

Entitlement to service connection for a dental disability, 
for compensation purposes and for purposes of receiving VA 
outpatient dental treatment, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


